Name: Commission Directive 91/248/EEC of 12 April 1991 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: agricultural activity;  food technology
 Date Published: 1991-05-18

 Avis juridique important|31991L0248Commission Directive 91/248/EEC of 12 April 1991 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 124 , 18/05/1991 P. 0001 - 0042 Finnish special edition: Chapter 3 Volume 37 P. 0147 Swedish special edition: Chapter 3 Volume 37 P. 0147 COMMISSION DIRECTIVEof 12 April 1991amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs (91/248/EEC)<(BLK0)LA ORG="CCF">EN</(BLK0)LA> THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (1), as last amended by Commission Directive 90/643/EEC (2), and in particular Article 7 thereof, Whereas Directive 70/524/EEC provides for a consolidated version of the Annexes to be adopted at regular intervals in order to incorporate the amendments made on account of advances in scientific and technical knowledge; whereas a first consolidation was carried out by Directive 85/429/EEC (3); Whereas, since the adoption of the Directive, the Annexes have again been amended a number of times; whereas, by reason of their number, their complexity and their dispersal among various Official Journals, the texts are difficult to use and thus lack the clarity which should be an essential feature of all legislation; whereas they should therefore be consolidated; whereas on the same occasion the name or chemical description of some additives should be rectified or made more precise and certain material errors should be corrected; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 Annexes I and II to Directive 70/524/EEC are hereby replaced by the Annexes to this Directive. Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. Article 3 This Directive is addressed to the Member States. Done at Brussels, 12 April 1991. For the CommissionRay MAC SHARRYMember of the Commission ANNEX I<(BLK0)LA ORG="CCF">EN</(BLK0)LA>>TABLE> >TABLE> >TABLE POSITION> >TABLE>